Case 2:16-cv-00730-JAD-PAL Document 41 Filed 11/01/18 Page 1 of 2




                                            ECF Nos. 35, 41
Case 2:16-cv-00730-JAD-PAL Document 41 Filed 11/01/18 Page 2 of 2




    Based on the parties' stipulation [ECF No. 41] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear his own
fees and costs. All pending motions [ECF No. 35] are DENIED as moot. The Clerk of
Court is directed to CLOSE THIS CASE.

                                                _________________________________
                                                U.S. District Judge Jennifer A. Dorsey
                                                Dated: November 2, 2018
